Case 1:18-cv-05630-DL|-.]O Document 13 Filed 12/28/18 Page 1 of 1 Page|D #: 41

Law Ojjrices of C. Fred Weil
35 Roosevelt Avenue
Syosset, New York 11 791
Telephone (516) 677-0300
Facsimi[e (5]6) 496-9047

Decernber 28, 2018

Hon. J ames Orenstein
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Donna Mulea-DeGonzague v. Kings Autoshow Inc. d/b/a
Brooklyn Mitsubishi and Ally Financial Inc.
Docke-t No. lS-CV-563O (DLI)(JO)
Our File No. 18-5690

Dear Judge Orenstein:
This office represents Kings Autoshow Inc., a Defendant in the above referenced action.

This letter serves as a request from both Defendants, for an extension of time to file a
response to the Colnplaint. Prior requests for such an extension Were granted by Your Honor by
Orders dated November l, 2018, as to Co-Defendant, Ally Financial Inc., Novernber 13, 2018, as to
Co-Defendant, Kings Autoshow Inc., and on November 30, 2018, as to both Defendants. The
parties have undertaken good faith efforts to resolve this action by Way of settlement, and in order
to continue such efforts, We request that the Defendants’ time to respond to the Complaint be
extended to January 21 , 2019. Both the Plaintiff and Co-Defendant, Ally Financial Inc. have
consented to this request There is no other scheduling deadline that would be effected by the
request made herein.

Therefore, it is respectfully requested, on consent of the Plaintiff`s eounsel, to extend both
Defendants’ time to respond to the Plaintiff`s complaint, to January 21, 2019.

Respectfully submitted,

LAW'QFFI.CES oF c. FRED WEIL /

   

By: , '
Vred Weil, Esq.
CFW/md

cc: Brian L. Brornberg, Esq. (Via ECF)
Brornberg Law Offlce, P.C.
Attorneys for Plaintiff

 

George C. Fontana, Jr., Esq. (Via ECF)
Fontana & N:ipolitano, LLP `
Attorneys for Co-Defendant

